DETAILED ACTION
This is a Supplemental Office action.
In response to applicant's telephone call on 06/27/2022 regarding the last Office action, the following corrective action is taken.
The period for reply of 3 MONTHS set in said Office Action is restarted to begin with the mailing date of this letter.
The reference Futterer et al. (US 9406166 B2) was not correctly cited in the last Office action.  The correct citation is shown on the PTO-892 included with the Office action mailed on 06/23/2022.
A corrected copy of the last Office Action is follows.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2020 has been considered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means,” and “said” should be avoided.
The abstract of the disclosure is objected to because it contains the phrase “The invention relates to.”  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In line 27 of page 25, “red light R, green light G and blue light B is respectively” should read “red light R, green light G and blue light B are respectively.”
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase “preferably” is a relative term which renders the claim indefinite. The phrase “preferably” is not defined by the claim or the specification. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because it is not clear as to what wavelength range the illumination device emits. For examination purposes, the phrase “preferably” has been construed to be of any wavelength range that falls within visible range for performing the functions of the illumination device.
Regarding claim 10; the claim recites the limitation “in the case of color representation of scenes” in line 2 of the claim.  This limitation is unclear because it is written in a manner that suggests that there may be a case where the scenes are not represented in color and the additional elements recited in claim 10 may not be present, which renders the claim indefinite, since it’s not clear if the elements are required in all claimed embodiments.  Clarification is required.
Regarding claims 21-27; claim 21 is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 21 is too unclear and cannot be examined. For example, in lines 3-4 of the claim, the phrase "in one switching state of the at least one controllable Bragg polarization grating one segment" is not a complete phrase or thought and is indefinite.
Regarding claims 22-27; the claims inherently contain the deficiencies of any base or intervening claims from which they depend. Since these claims depend from claim 21, they have not been considered with respect to prior art because claim 21 is too unclear and indefinite to be examined until revised.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 11-15, 17-20, 31, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over by Cheng et al. (US 20220082837 A1) hereinafter Cheng in view of Escuti et al. (US 10859740 B2) hereinafter Escuti.
Regarding claim 1, Cheng (Figures 3, 4, 6, and 9C) teaches (Summary) a display device (Figure 6, paragraphs [0087] – [0099], an optical device) for representing three-dimensional scenes, comprising:
  at least one illumination device (a light module, 540; paragraph [0090]), 
at least one spatial light modulation device (a spatial light modulator, 530; paragraph [0090]), and
at least one grating (out-coupling optical elements 570, 580, 590, 600, 610 may, for example, be gratings; paragraph [0093]).
Cheng does not specifically teach that the grating (out-coupling optical elements 570, 580, 590, 600, 610 may, for example, be gratings; paragraph [0093]) is a Bragg polarization grating comprising at least one birefringent layer and that incident light is deflectable at a deflection angle of at least 20 degrees.
However, Escuti (Figure 13) teaches a Bragg polarization grating (Bragg liquid crystal polarization grating, 600) for use in displays (column 8, lines 5-13), where the Bragg polarization grating (Bragg liquid crystal polarization grating, 600) comprises at least one birefringent layer (Col. 15, line 50 – Col. 15, line 52; discloses that retarders may optionally be added on either side of the Bragg liquid crystal polarization grating, 600 to control both the input and output polarization states) and incident light is deflectable at a deflection angle of at least 20 ○ (Col. 15, line 35 – Col. 15, line 50; discloses deflection angles greater than 20 ○, in the range of 22.5 – 45 ○ ). 
Cheng and Escuti are considered to be analogous to the claimed invention because they are in the same field of optical elements, systems, or apparatus. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheng to incorporate the teachings of Escuti and provide a display device for representing three-dimensional scenes, comprising at least one illumination device, at least one spatial light modulation device and at least one Bragg polarization grating, where the Bragg polarization grating comprises at least one birefringent layer and incident light is deflectable at a deflection angle of at least 20 ○ for the purpose of providing optical elements capable of high diffraction efficiencies at large diffraction angles (Escuti, Col. 2, line 12 – Col. 2, line 14).
Regarding claim 2, Cheng in view of Escuti teaches the display device as claimed in claim 1. Escuti further teaches that the at least one Bragg polarization grating has a high diffraction efficiency of η > 80% (Figures 3 A and 3B; Col. 11, line 26 – Col. 11, line 34; ~94% diffraction efficiency) in combination with a wide angular selectivity of > ±10 degrees (Col. 8, line 49 – Col. 8, line 52; diffraction angles up to about 90 ○) and a wide wavelength selectivity of ±150 nm (Col. 4, line 20 – Col. 4, line 21; about 400 – about 1700 nm).
Regarding claim 3, Cheng in view of Escuti teaches the display device as claimed in claim 1. Escuti (Figure 1) further discloses (Col. 9, line 9 – Col. 10, line 8) that the at least one Bragg polarization grating (Bragg liquid crystal polarization grating, 100) is produced by means of bulk photoalignment method.
Regarding claim 4, Cheng in view of Escuti teaches the display device as claimed in claim 1. Escuti (Figure 1) further does not specifically disclose that the at least one Bragg polarization grating has a thickness in a range of from 0.7 µm to 2 µm. However, Escuti (Figure 1) teaches (Col. 2, line 15 – Col. 2, line 25) that the Bragg polarization grating (Bragg liquid crystal polarization grating, 100) has a wider thickness range of 0.1 µm – 10 µm. Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to adjust thickness range to any desired value, including 0.7 µm – 2 µm for the purpose of obtaining optical elements capable of high diffraction efficiencies at large diffraction angles (Escuti, Col. 2, line 12 – Col. 2, line 14), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)). 
Regarding claim 5, Cheng in view of Escuti teaches the display device as claimed in claim 1. Escuti further does not specifically disclose that the at least one Bragg polarization grating has a grating period of Λ < 1 µm. However, Escuti (Figure 1) teaches (Col. 2, line 15 – Col. 2, line 25) that the at least one Bragg polarization grating (Bragg liquid crystal polarization grating, 100) has a wider grating period range of 0.3 µm – 5 µm. Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to adjust the grating period to any desired value, including < 1 µm for the purpose of obtaining optical elements capable of high diffraction efficiencies at large diffraction angles (Escuti, Col. 2, line 12 – Col. 2, line 14), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 6, Cheng in view of Escuti teaches the display device as claimed in claim 1. Cheng further teaches that the wavelength of the light emitted by the illumination device lies in the visible range, between 400 nm and 700 nm (Cheng, Figures 19 and 23A; paragraphs [0188] and [0189], teaches different light sources such as different color light sources to inject different colors of visible light (e.g., red, green, blue)).
Regarding claim 7, Cheng in view of Escuti teaches the display device as claimed in claim 1, and does not specifically disclose that the display device further comprises at least one polarization switch, with which the polarization state of the incident light is modifiable. 
However, Escuti (Figure 3A) teaches (Col. 15, line 50 – Col. 15, line 52) that retarder/polarization switch may optionally be added on either side of the Bragg liquid crystal polarization grating, to control both the input and output polarization states. Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify the design wherein the display device further comprises, at least one polarization switch, with which the polarization state of the incident light is modifiable, for the purpose of obtaining optical elements capable of high diffraction efficiencies at large diffraction angles (Escuti, Col. 2, line 12 – Col. 2, line 14), since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 9, Cheng in view of Escuti teaches the display device as claimed in claim 1. Escuti (Figures 3A, and 7) further teaches (Col. 3, line 20 – Col. 3, line 24) that wherein, the light is deflectable into a zeroth diffraction order or into a first diffraction order by means of the Bragg polarization grating, the polarization state of 37499116 1 09/25/20208Electronically FiledDocket No. 357123.00195 the light deflected into a first diffraction order being different to the polarization state of the light incident on the Bragg polarization grating.
Regarding claim 11, Cheng in view of Escuti teaches the display device as claimed in claim 1, but does not specifically disclose that in order to generate frontlight illumination of a reflectively configured spatial light modulation device, a light guide and at least two Bragg polarization gratings are provided, which are coupled to one another in such a way that the spatial light modulation device can be illuminated uniformly.
However, Cheng (Figures 10 and 11) teaches (paragraph [0121]) a reflectively configured frontlight illumination system (front-lit illumination system, 1000) with a spatial light modulation device (106), a light guide (a light turning optical element or waveguide, 112) and at least two polarization sensitive passive optical elements (Figure 17H, paragraph [0164], turning features or grating, 956 and a polarization sensitive reflector or a polarization selective coating, 116). Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify the design in order to generate frontlight illumination of a reflectively configured spatial light modulation device, a light guide and at least two Bragg polarization gratings are provided, which are coupled to one another in such a way that the spatial light modulation device can be illuminated uniformly, for the purpose of obtaining an illuminating system configured to provide illumination (e.g., a front light or a back light) to one or more spatial light modulators (e.g., liquid crystal on silicon (LCOS) devices) in optical devices, including augmented reality imaging and visualization systems (Cheng, paragraphs [002] and [003]) since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 12, Cheng in view of Escuti teaches the display device as claimed in claim 11. Cheng (Figure 11) further teaches (paragraph [0140]) that the coupled light (124) into the waveguide (112) is propagating by reflection (on surfaces of the waveguide such as 113A and 113B).
Cheng and Escuiti do not specifically disclose that wherein a first Bragg polarization grating is provided for the coupling of light into the light guide, 
However, Cheng (Figures 11, and 17H) teaches (paragraph [0164]) turning features (grating or diffractive features, 956) configured to couple light injected by the illumination module (102) into the waveguide (112) that may propagate through the turning features 956 toward the end reflector 114. Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify the design wherein a first Bragg polarization grating is provided for the coupling of light into the light guide, since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 13, Cheng in view of Escuti teaches the display device as claimed in claim 12. Cheng (Figures 6 and 11) further teaches (paragraphs [0093] and [0140]) the light propagates in the light guide (the waveguides 270, 280, 290, 300, 310 or 112) by total internal reflection.
Regarding claim 14, Cheng in view of Escuti teaches the display device as claimed in claim 11, wherein a second Bragg polarization grating is provided for the outcoupling of light propagating in the light guide by reflection (grating 116 outcouples light propagating in the light guide by reflection; see Figure 11).
Regarding claim 15, Cheng in view of Escuti teaches the display device as claimed in claim 11, but does not specifically discloses a polarization switch or a wave plate, which modifies the light coupled out of the light guide in its polarization state, is provided between the light guide and the spatial light modulation device in the light direction.
However, Cheng (Figure 33) discloses (paragraph [0257] and 0270]) a quarter-wave retarder or plate (5130b) that can be disposed adjacent to the reflective portion of the input surface of the light turning element (5130c) that is between the light source (5110) and the spatial light modulator (5125). Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify the design in order to provide a polarization switch or a wave plate, which modifies the light coupled out of the light guide in its polarization state, between the light guide and the spatial light modulation device in the light direction, since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 17, Cheng in view of Escuti teaches the display device as claimed in claim 11, but does not specifically disclose a Bragg polarization grating for the coupling of light into and a Bragg polarization grating for the coupling of light out of the light guide have the same optical properties.
However, Cheng (Figures 10, 11, and 17H) teaches (paragraphs [140], [0141], and [0164]) teaches at least two polarization sensitive passive optical elements: turning features or a grating, 956 that couples light into and a polarization sensitive reflector or a polarization selective coating, 116 that couples light out of the optical waveguide (112). Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify the design in order to provide a Bragg polarization grating for the coupling of light into and a Bragg polarization grating for the coupling of light out of the light guide having the same optical properties, since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 18, Cheng in view of Escuti teaches the display device as claimed in claim 17, but does not specifically disclose the Bragg polarization grating for the coupling of light into and the Bragg polarization grating for the coupling of light out of the light guide have the same grating period and/or the same grating thickness and/or an equal inclination of the grating planes.
However, Cheng (Figures 10, 11, and 17H) teaches (paragraphs [140], [0141], and [0164]) teaches at least two polarization sensitive passive optical elements: turning features or a grating, 956 that couples light into and a polarization sensitive reflector or a polarization selective coating, 116 that couples light out of the optical waveguide (112). Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify the design in order to provide the Bragg polarization grating for the coupling of light into and the Bragg polarization grating for the coupling of light out of the light guide having the same grating period and/or the same grating thickness and/or an equal inclination of the grating planes, since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 19, Cheng in view of Escuti teaches the display device as claimed in claim 1. Cheng (Figure 6) further teaches (paragraph [0088]) at least one optical system (the features 320, 330, 340, 350 that may be one or more lenses), the at least one optical system (the features 320, 330, 340, 350 that may be one or more lenses) being provided for generating a virtual observer region (paragraphs [0094] – [0097]), through which an observer can observe a represented scene.
Regarding claim 20, Cheng in view of Escuti teaches the display device as claimed in claim 1.  Cheng (Figure 6) further teaches (paragraph [0088]) at least one optical system (the features 320, 330, 340, 350 that may be one or more lenses) that is configured (paragraphs [0094] – [0097]) in such a way that a multiple image, constructed from segments, of the spatial light modulation device is generatable, the multiple image determining a field of view within which information, encoded in the spatial light modulation device, of a scene is reconstructable for observation through a virtual observer region.
Regarding claim 31, Cheng in view of Escuti teaches the display device as claimed in claim 20. Cheng (Figure 20C and 20D) further discloses (paragraphs [0212] - [0215]) wherein the generated segments (pixels) of the multiple image of the spatial light modulation device (a spatial light modulator (SLM), 1122) are arranged adjacent to one another substantially without gaps or partially overlapping with one another, regions of the overlaps can be taken into account during the encoding of information of the scene to be generated into the spatial light modulation device.
Regarding claim 36, Cheng in view of Escuti teaches the display device as claimed in claim 1. Cheng (Figures 3, 4, and 5) further teaches (paragraphs [0082] – [0085]) the display device is configured as a holographic display device or as a stereoscopic display device (stereoscopic or “3-D” display systems).
Regarding claim 37, Cheng in view of Escuti teaches the display device as claimed in claim 1. Cheng (Figures 2, 3, and 4) further teaches (paragraphs [008] and [0292]) the display device is configured as a direct-view display, as a head-up display or as a head-mounted display, two such display devices forming a head- mounted display and respectively being assigned to a left eye of an observer and to a right eye of the observer.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by Cheng et al. (US 20220082837 A1) hereinafter Cheng in view of Escuti et al. (US 10859740 B2) hereinafter Escuti and Sakhno et al. (Applied Physics B (2018) 124:52) hereinafter Sakhno.
Regarding claim 8, Cheng in view of Escuti teaches the display device as claimed in claim 7, but does not specifically disclose that the at least one Bragg polarization grating is combined with the at least one polarization switch and is configured as a controllable Bragg polarization grating, incident light emerging deflected or undeflected from the Bragg polarization grating depending on the switching state of the latter.
However, Escuti (Figure 3A) teaches (Col. 15, line 50 – Col. 15, line 52) that retarder/polarization switch may optionally be added on either side of the Bragg liquid crystal polarization grating, to control both the input and output polarization states. Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify the design wherein the at least one Bragg polarization grating is combined with the at least one polarization switch and is configured as a controllable Bragg polarization grating, for the purpose of obtaining optical elements capable of high diffraction efficiencies at large diffraction angles (Escuti, Col. 2, line 12 – Col. 2, line 14), since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Additionally, Sakhno (Figures 6a-e and Table 3) teaches (Last three paragraphs on page 6 of 10) incident light emerging deflected or undeflected from the Bragg polarization grating depending on the switching state of the polarization switch.
Cheng, Escuti, and Sakhno are considered to be analogous to the claimed invention because they are in the same field of optical elements, systems, or apparatus. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheng and Escuti to incorporate the teachings of Sakhno and provide a display device wherein the incident light emerging deflected or undeflected from the Bragg polarization grating depending on the switching state of the polarization switch,  for the purpose of providing highly efficient optical elements capable of operating at visible wavelengths with high diffraction efficiencies and large diffraction angles (Sakhno, introduction).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over by Cheng et al. (US 20220082837 A1) hereinafter Cheng in view of Escuti et al. (US 10859740 B2) hereinafter Escuti and Futterer et al. (US 9406166 B2) hereinafter Futterer.
Regarding claim 32, Cheng in view of Escuti teaches the display device as claimed in claim 19. Cheng further teaches the at least one Bragg polarization grating, but does not disclose the at least one optical system is for coarse tracking of the virtual observer region in the x direction, y direction and/or z direction.
However, Futterer (Figure 1b) teaches (Col. 8, line 58 – Col. 9, line 2; Col. 17, line 65 – Col. 18, line 9) that for head mounted devices (HMDs) the eye position can be detected and tracked by providing an optical system (camera) integrated into the HMD device.
Cheng, Escuti, and Futterer are considered to be analogous to the claimed invention because they are in the same field of optical elements, systems, or apparatus. Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide an optical system in combination with the at least one Bragg polarization grating to provide for coarse tracking of the virtual observer in at least one x, y, and/or z direction for the purposes of improving the image quality.
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16, 28-30, and 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the device defined by claim 10, wherein in the case of a color representation of scenes, at least one compensation grating element is provided in order to compensate for the dispersion of the light; in combination with all of the limitations of base claim 1.
Cheng and Escuti, discussed above with respect to claim 1 are the most relevant prior art references known, but these references do not teach or reasonably suggest the combination of limitations set forth in claim 10.
The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the device defined by claim 16, wherein wherein in order to generate illumination of a transmissively configured spatial light modulation device, a light guide and at least two Bragg polarization gratings are provided, which are coupled to one another in such a way that the spatial light modulation device can be illuminated uniformly; in combination with all of the limitations of base claim 1.
Cheng and Escuti, discussed above with respect to claim 1 are the most relevant prior art references known, but these references do not teach or reasonably suggest the combination of limitations set forth in claim 16.
The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the device defined by claim 28, wherein at least two Bragg polarization gratings are provided, which respectively comprises a grating structure having grating planes, the two Bragg polarization gratings being arranged with respect to one another in such a way that their grating planes form a defined angle with one another; in combination with all of the limitations of base claim 1 and all of the limitations of intervening claim 29.
Cheng and Escuti, discussed above with respect to claims 1 and 19 are the most relevant prior art references known, but these references do not teach or reasonably suggest the combination of limitations set forth in claim 28.
Claims 29 and 30 depend from claim 28.
The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the device defined by claim 30, wherein the at least two Bragg polarization gratings are coupled with at least two polarization switches;
in combination with all of the limitations of intervening claims 28, and 19, and all of the limitations of base claim 1.
Cheng and Escuti, discussed above with respect to claims 1, 19, and 28 are the most relevant prior art references known, but these references do not teach or reasonably suggest the combination of limitations set forth in claim 30.
The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the device defined by claim 33, further comprising at least one lens element which is configured as a Bragg polarization grating and is coupled with a polarization switch; in combination with all of the limitations of base claim 1.
Cheng and Escuti, discussed above with respect to claim 1 are the most relevant prior art references known, but these references do not teach or reasonably suggest the combination of limitations set forth in claim 33.
		Claims 34 and 35 depend from claim 33.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vallius et al. (US 10698214 B2) teaches an optical device for use in replicating an image associated with an input-pupil to an output-pupil with improved image quality in a near eye or heads-up display system.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOJAN PULLOCKARAN PAVUNNY whose telephone number is (571)272-8419. The examiner can normally be reached M-F 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.P.P./Examiner, Art Unit 4143                                                                                                                                                                                                        06/28/2022

/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874